                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                        Plaintiff,                                       8:18CV517

        vs.                                                               ORDER

BNA PROPERTIES, LLC,

                        Defendant.


       This matter is before the Court on Plaintiff’s Motion to Compel Discovery Responses
(Filing No. 15). Defendant did not respond to the motion. See NECivR 7.1(b)(1)(B).
       On March 1, 2019, Plaintiff served Defendant with requests for production of documents
requests for admissions, and interrogatories. (Filing No. 17-1 at pp. 6-14). Defendant did not
respond to the requests. On April 19, 2019, Plaintiff’s counsel emailed counsel for Defendant
regarding the outstanding discovery requests, and spoke to defense counsel’s legal assistant by
telephone on April 30, 2019, in an attempt to obtain discovery responses. (Filing No. 17-1 at pp.
1, 15). Receiving no response, Plaintiff filed the instant motion to compel on May 1, 2019, asking
that the Court order Defendant to respond to the outstanding discovery requests, deem Plaintiff’s
requests for admission admitted, and to award appropriate fees and costs. (Filing No. 16).
       A party must serve answers, responses, and any objections to properly served
interrogatories, requests for production, and requests for admissions within thirty days of service.
See Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A), and 36(a)(3). Based on the record before the Court,
Defendant has failed to respond to discovery requests. Defendant did not request any extension of
time to provide discovery responses, did not provide any reason for the failure to respond to
discovery, and filed no response to this motion to compel. In consideration of the above, the Court
finds that Plaintiff’s motion to compel should be granted.
       Plaintiff also requests appropriate sanctions, including reasonable attorney fees, associated
with filing the instant motion. Fed. R. Civ. P. 37(a)(5)(A) provides that if a motion to compel
disclosure or discovery is granted, “the court must, after giving an opportunity to be heard, require
the party or deponent whose conduct necessitated the motion, the party or attorney advising that
conduct, or both to pay the movant’s reasonable expenses incurred in making the motion, including
attorney’s fees.” Plaintiff’s counsel certifies she attempted in good faith to obtain Defendant’s
discovery responses before filing the present motion. (Filing No. 16 at p. 4). Defendant’s failure
to serve discovery responses required Plaintiff to file a motion to compel. Therefore, the Court
shall, after providing Defendant with a chance to respond, grant Plaintiff’s reasonable expenses
for filing this motion, unless Defendant shows substantial justification for the failure to provide
discovery responses or that other circumstances would make an award of expenses unjust. See
Fed. R. Civ. P. 37(a)(5). Accordingly,


       IT IS ORDERED:
       1. Plaintiff’s Motion to Compel Discovery Responses (Filing No. 15) is granted.
       2. Pursuant to Fed. R. Civ. P. 36(a)(3), Defendant is deemed to have admitted to the
           matters in Plaintiff’s Requests for Admissions.
       3. On or before May 31, 2019, Defendant shall serve responses to Plaintiff’s requests for
           production and answers to Interrogatories, without objections.
       4. Defendants shall have until June 5, 2019, to show cause why Plaintiff’s reasonable
           expenses incurred in filing this motion, including the award of attorneys’ fees under
           Rule 37, should not be imposed.


       Dated this 16th day of May, 2019.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
